Judgment and order reversed, and a new trial ordered, with costs to abide the event.—
Appeal from a judgment entered in Otsego county on the verdict of a jury June 12,1893, and from an order denying the defendant’s motion for a new trial made upon the minutes of the trial judge, and from an order granting the plaintiff an extra allowance of costs.
Per Curiam:
We are of the opinion that the evidence was insufficient to show that Shievo had. authority from the defendant to adjust the plaintiff’s loss; that there was no such adjustment of his loss as authorized the court in holding that if the plaintiff was entitled to recover, he was entitled to the amount stated in the list or account made by Shievo, and that the court erred in excluding the evidence offered by the defendant as to the value of the property destroyed. Without discussing the other questions presented on this appeal, we think the judgment must be reversed for the errors already pointed out. This conclusion renders it unnecessary to examine the question as to the validity or propriety of the order granting the plaintiff an extra allowance. Judgment and order reversed, and a new trial granted, with costs to abide the event. Present — Hardin, P. J., Martin and Merwin, JJ.